Opinion issued June 7, 2007 
 







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00206-CR
____________

JOSLYN CORTEZ, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 339th District Court 
Harris County, Texas
Trial Court Cause No. 1080535



MEMORANDUM  OPINION
	 On May 9, 2007, appellant Joslyn Cortez filed a motion to dismiss and
withdraw the above- referenced appeal.  Attached to the motion is a copy of the trial
court's April 9, 2007 order granting appellant a new trial in cause number 1080535. 
We have not yet issued a decision.   See Tex. R. App. P. 42.2(a).  Accordingly, the
motion is granted and the appeal is dismissed. 
	The Clerk of this Court is directed to issue the mandate.  Tex. R. App. P. 18.1.
 PER CURIAM
Panel consists of Justices Taft, Jennings, and Alcala. 
Do not publish.  Tex. R. App. P. 47.2(b).